Name: 2006/944/EC: Commission Decision of 14 December 2006 determining the respective emission levels allocated to the Community and each of its Member States under the Kyoto Protocol pursuant to Council Decision 2002/358/EC (notified under document number C(2006) 6468)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  environmental policy;  economic geography
 Date Published: 2006-12-16; 2008-12-05

 16.12.2006 EN Official Journal of the European Union L 358/87 COMMISSION DECISION of 14 December 2006 determining the respective emission levels allocated to the Community and each of its Member States under the Kyoto Protocol pursuant to Council Decision 2002/358/EC (notified under document number C(2006) 6468) (2006/944/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2002/358/EC of 25 April 2002 concerning the approval, on behalf of the European Community, of the Kyoto Protocol to the United Nations Framework Convention on Climate Change and the joint fulfilment of commitments thereunder (1), and in particular Article 3 thereof, Whereas: (1) Annex II to Decision 2002/358/EC sets quantified emission limitation or reduction commitments for the purpose of determining the emission levels allocated to the Community and its Member States subject to Article 4 of the Kyoto Protocol. Annex B to the Kyoto Protocol sets quantified emission limitation or reduction commitments for the purpose of determining the emission levels allocated to the Member States that acceded to the Community after 25 April 2002, except Cyprus and Malta which do not yet have quantified emission limitation or reduction commitments under the Kyoto Protocol. (2) The emission levels allocated to the Community and its Member States, expressed in tonnes of carbon dioxide equivalent, are determined in the Annex to this Decision. These emission levels are calculated on the basis of the revised base-year emissions data submitted by Member States pursuant to Article 23 of Commission Decision 2005/166/EC of 10 February 2005 laying down rules implementing Decision 280/2004/EC of the European Parliament and of the Council concerning a mechanism for monitoring Community greenhouse gas emissions and for implementing the Kyoto Protocol (2), multiplied by the quantified emission limitation or reduction commitments set out in Annex II to Decision 2002/358/EC and Annex B to the Kyoto Protocol, multiplied by five, to represent the five years of the Protocol's first commitment period. (3) In accordance with Article 3 of Decision 2002/358/EC, the assigned amounts of the Community and of each Member State have to be equal to their respective emission level determined in the Annex to this Decision. (4) The revision of emissions data for the base-year under the Kyoto Protocol, submitted by Member States pursuant to Article 23 of Decision 2005/166/EC, required a recalculation resulting in an arithmetic difference of 11 393 397 tonnes of carbon dioxide equivalent between the assigned amount for the European Community and the sum of the assigned amounts of the Member States listed in Annex II to Decision 2002/358/EC. This difference should be issued as assigned amount units by the Community. (5) Denmark has consistently expressed assumptions concerning its base-year emissions. These assumptions are supported by the information on its exceptionally low base year emissions provided in its report submitted pursuant to Article 23 of Decision 2005/166/EC. In recognition of Denmarks special situation, resulting from its unusually low base-year emissions and having one of the highest quantified emission reduction obligations pursuant to Annex II to Decision 2002/358/EC, the Community should forward 5 million assigned amount units to Denmark. (6) Any changes in the final emission levels of the Community and its Member States resulting from the review of the emission levels pursuant to Article 8 of the Kyoto Protocol should be specified through an amendment to this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS DECISION: Article 1 The emission levels in terms of tonnes of carbon dioxide equivalent allocated to the Community and to Member States for the first quantified emission limitation and reduction commitment period under the Kyoto Protocol are set out in the Annex. Article 2 The difference of 11 393 397 tonnes of carbon dioxide equivalent between the emission levels of the Community and the sum of the emission levels of the Member States listed in Annex II to Decision 2002/358/EC shall be issued as assigned amount units by the Community. The Commission shall instruct the Central Administrator of the Community registry to transfer five million (5 000 000) of these assigned amount units to the Party to the Kyoto Protocol holding account in the registry of Denmark. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 130, 15.5.2002, p. 1. (2) OJ L 55, 1.3.2005, p. 57. ANNEX Emission levels allocated to the European Community and Member States in terms of tonnes of carbon dioxide equivalent for the first quantified emission limitation and reduction commitment period under the Kyoto Protocol European Community (1) 19 683 181 601 Belgium 679 368 682 Denmark 273 827 177 Germany 4 868 520 955 Greece 694 087 947 Spain 1 663 967 412 France 2 819 626 640 Ireland 315 158 338 Italy 2 429 132 197 Luxembourg 45 677 304 Netherlands 1 008 565 720 Austria 343 405 392 Portugal 386 956 503 Finland 355 480 975 Sweden 375 864 317 United Kingdom 3 412 080 630 Cyprus Not applicable Czech Republic 902 890 649 Estonia 197 902 558 Latvia 119 113 402 Lithuania 221 275 934 Hungary 578 260 222 Malta Not applicable Poland 2 673 496 300 Slovenia 92 934 961 Slovakia 337 456 459 (1) For the purpose of the joint fulfilment of the commitments under Article 3(1) of the Kyoto Protocol in accordance with the provisions of Article 4 thereof, pursuant to Decision 2002/358/EC and applying to the Member States listed in Annex II to that Decision.